                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION
                          CIVIL ACTION NO. 1:19-CV-00025-GNS


JOHN R. BOUSTANI                                                                   PLAINTIFF

v.

GENERAL MOTORS, LLC; and
BRIAN PALMER                                                                   DEFENDANTS


                         MEMORANDUM OPINON AND ORDER

       This matter is before the Court on Defendant’s Motion to Dismiss (DN 4), Plaintiff’s

Motion for Leave to File Amended Complaint (DN 6), Plaintiff’s Motion to Hold Defendant’s

Motion in Abeyance (DN 7), and Plaintiff’s Motion to Remand (DN 8). The motions are ripe for

decision. For the reasons provided below, Plaintiff’s motion to remand is GRANTED, and the

remainder of the motions are DENIED AS MOOT.

                                   I.     BACKGROUND

       Plaintiff John R. Boustani (“Boustani”) was employed by Defendant General Motors LLC

(“GM”) in its Corvette assembly plant in Bowling Green, Kentucky, and at the time of his

termination was under the supervision of Defendant Brian Palmer (“Palmer”). (Compl. ¶¶ 1-3, 9,

DN 1-1). Boustani and Palmer are residents of Warren County, Kentucky, and GM is incorporated

in Delaware with its principal office in Detroit, Michigan. (Compl. ¶¶ 1-3; Notice Removal 1, DN

1).

       Boustani claims that when he arrived at the Bowling Green assembly plant in 2008 after

decades of working his way through the ranks of GM, he was “repeatedly harassed, cursed, and

threatened with termination” while under the supervision of Tony Lawson. (Compl. ¶ 12).



                                               1
Boustani further alleges he “became the subject of racial slurs, derogatory remarks, and

discriminatory conduct” from the United Auto Workers union president, Eldon Renault. (Comp.

¶ 15). Despite these issues, Boustani states that he had a good working relationship with his quality

manager, Steve Grilli (“Grilli”), and was not subject to any discipline while under Grilli’s

supervision. (Compl. ¶ 18). That changed when Palmer was made quality director upon Grilli’s

retirement. (Compl. ¶ 19). As Boustani alleges, “[f]rom the first day on the job, it became clear

that Palmer disliked [Boustani]. Palmer treated [Boustani] as if he were incompetent because of

his Lebanese accent.”     (Compl. ¶ 20).     Palmer also allegedly made derogatory comments

concerning Boustani’s speech and accent. (Compl. ¶ 21).

       On March 15, 2018, GM notified Boustani that he was being terminated for “creating a

hostile work environment by engaging in aggressive behavior by yelling repeatedly, pointing [his]

finger, and threatening to fire [an employee].” (Compl. ¶ 23 (alterations in original)). Boustani

denied the allegations in the letter and appealed his termination through GM’s open-door policy.

(Compl. ¶¶ 23-24). Following the denial of his appeal, Boustani filed a charge with the Kentucky

Commission on Human Rights and was issued a right to sue letter on November 7, 2018. (Compl.

¶¶ 24-25).

       Boustani initially filed this action in Warren Circuit Court on January 30, 2019, alleging

violations of the Kentucky Civil Rights Act (“KCRA”) and asserting claims of outrageous conduct,

intentional infliction of emotional distress (“IIED”), and defamation.         (Compl. ¶¶ 26-42).

Defendants subsequently removed this action to this Court claiming that Palmer had been

fraudulently joined as a defendant to defeat diversity jurisdiction. (Notice Removal 2, DN 1).

Palmer now contends Boustani’s claims must be dismissed because he was not Boustani’s

employer under the KCRA, any defamatory statements made by him were never published, and



                                                 2
Boustani has failed to allege any outrageous conduct. (Pl.’s Mem. Supp. Mot. Dismiss 2, DN 4-

1).

       In response to Palmer’s motion, Boustani seeks leave to amend the Complaint to add a

fourth count against Palmer for retaliation in further violation of the KCRA. (Pl. Mot. Leave File

Am. Compl. 1, DN 6; Pl.’s Mot. Leave File Am. Compl. Ex. 1, at 6-7, DN 6-1). Boustani contends

“Kentucky Law clearly allows an individual claim to be asserted against a supervisor who

retaliates against an employee for filing a complaint regarding a discriminatory practice.” (Pl.’s

Mot. Leave File Am. Compl. 2). Boustani also seeks to hold Palmer’s motion in abeyance

“[b]ecause there is a pending issue regarding federal court jurisdiction, [that] the Court hold in

abeyance motion to dismiss until a decision has been rendered on subject matter jurisdiction.”

(Pl.’s Mot. Hold Defs.’ Mot. Abeyance ¶ 3, DN 7 [hereinafter Pl.’s Mot. Abeyance]). Finally,

Boustani moves to remand this matter to state court arguing that Palmer was properly joined and

that the parties in this case are not completely diverse. (Pl.’s Mot. Remand ¶¶ 6-7). Palmer urges

the Court to deny Boustani’s amendments as futile in light of their motion to dismiss and to deny

his motion to remand because no viable claims against Palmer have been asserted. (Def.’s Resp.

Pl.’s Mot. Amend 1, DN 9; Def.’s Resp. Pl.’s Mot. Remand 1, DN 11).

                                     II.     DISCUSSION

       A.      Plaintiff’s Motion to Remand

       Boustani has moved to remand this matter to state court on the basis that this case was

improperly removed. (Pl.’s Mot. Remand 2-3, DN 8). Defendants contend that Palmer was

fraudulently joined as a party to this action to defeat diversity and preclude removal to federal

court. (Notice Removal 2-4, DN 1; Defs.’ Resp. Pl.’s Mot. Remand 2-6, DN 11).




                                                3
       As a preliminary matter, this Court must determine whether this case was properly removed

based on diversity jurisdiction under 28 U.S.C. § 1332. While GM is diverse from Boustani, both

Boustani and Palmer are Kentucky residents, which would destroy complete diversity between the

parties. (Comp. ¶¶ 1-3). If Palmer were fraudulently joined, diversity jurisdiction would exist and

removal would be proper. If Palmer were properly joined, this case would not be subject to

removal, and the Court would have to remand this matter to state court.

       The Sixth Circuit has held that “fraudulent joinder of non-diverse defendants will not defeat

removal on diversity grounds.” Coyne ex rel. Ohio v. Am. Tobacco Co., 183 F.3d 488, 493 (6th

Cir. 1999) (citing Alexander v. Elec. Data Sys. Corp., 13 F.3d 940, 949 (6th Cir. 1994)). “To

prove fraudulent joinder, the removing party must present sufficient evidence that a plaintiff could

not have established a cause of action against non-diverse defendants under state law.” Id. (citing

Alexander, 13 F.3d at 949). Therefore, “the question is whether there is arguably a reasonable

basis for predicting that the state law might impose liability on the facts involved.” Alexander, 13

F.3d at 949 (internal quotation marks omitted) (citation omitted). In determining whether a non-

diverse defendant has been fraudulently joined, “all disputed questions of fact and ambiguities in

the controlling state law [should be resolved] in favor of the nonremoving party.” Id. (alteration

in original) (internal quotation marks omitted) (citations omitted).

       The removing party bears the burden of establishing fraudulent joinder—a burden that has

been described as “a heavy one.” Id.; In re Darvocet, Darvon & Propoxyphene Prods. Liab. Litig.,

889 F. Supp. 2d 931, 937 (E.D. Ky. 2012) (internal quotation marks omitted) (citation omitted).

Moreover, as courts within the Sixth Circuit have recognized, “[t]he benefit of the doubt given a

plaintiff as part of the fraudulent joinder inquiry should be more deferential than even that given

under Rule 12(b)(6) . . . .” Fugate v. Babcock & Wilcox Conversion Servs., LLC, No. 5:14-CV-



                                                 4
00172-TBR, 2015 WL 1758063, at *2 (W.D. Ky. Apr. 17, 2015) (internal quotation marks

omitted) (citation omitted). “An assertion of fraudulent joinder must ‘be directed toward the

joinder, not to “the merits of the action as an entirety.”’” In re Darvocet, Darvon & Propoxyphene

Prods. Liab. Litig., 889 F. Supp. 2d at 938 (citation omitted).

       In the Complaint, Boustani asserts violations of the KCRA. (Compl. ¶¶ 26-32). As he

alleges and the parties do not appear to dispute, GM is an employer under the KCRA, and Palmer

was Boustani’s supervisor. (Compl. ¶¶ 27-28).

       In moving to remand this matter, Boustani argues that he has asserted a retaliation claim

under the KCRA against Palmer in the Complaint.1 (Pl.’s Mot. Remand 1). Under the KCRA:

       It shall be an unlawful lawful practice for a person, or for two (2) or more persons
       to conspire:
                (1)    To retaliate or discriminate in any manner against a person because
                he has opposed a practice declared unlawful by this chapter, or because he
                has made a charge, filed a complaint, testified, assisted, or participated in
                any manner in any investigation, proceeding, or hearing under this
                chapter . . . .

KRS 344.280(1). The anti-retaliation provision of the KCRA specifically applies to “persons.”

KRS 344.280. As the Sixth Circuit has noted, “[t]he Kentucky retaliation statute plainly permits

the imposition of liability on individuals.” Morris v. Oldham Cty. Fiscal Court, 201 F.3d 784, 794

(6th Cir. 2000); see also Ivey v. McCreary Cty. Fiscal Court, 939 F. Supp. 2d 762, 770 (E.D. Ky.

2013) (holding that KCRA permitted the assertion of retaliation claim against a supervisor).

       In the Complaint, Boustani alleges:

               20.   From the first day on the job, it became clear that Palmer disliked
       Plaintiff. Palmer treated Plaintiff as if he were incompetent because of his
       Lebanese accent.
               21.   Palmer made numerous derogatory comments regarding Plaintiff’s
       speech and accent. When trying to have a conversation regarding a work[-]related


1
 In Boustani’s proposed Amended Complaint, he seeks to clarify his retaliation claim against
Palmer. (Am. Compl. ¶¶ 43-48, DN 6-1).
                                                 5
       matter, Palmer would tell Plaintiff he needed to learn to “speak English.” In
       addition, Palmer would tell Plaintiff to “go back and learn how to speak and
       pronounce cat, dog, and mouse.”
               22.     In or around early March, 2018, Plaintiff reported Palmer’s
       harassment to the labor relations board. Approximately two (2) weeks later,
       Plaintiff was terminated despite being eight (8) months from eligibility for full
       retirement benefits.
               23.     On March 15, 2018, GM delivered a letter to Plaintiff alleging that
       he was terminated due to “creating a hostile work environment by engaging in
       aggressive behavior by yelling repeatedly, pointing [his] finger, and threatening to
       fire [an employee].” Plaintiff vehemently denied the events described in the letter.
               ...
               26.     That Plaintiff reiterates and reaffirms the allegations in Paragraphs
       1-25 herein above and further states:
               ...
               28.     That at all times relevant herein, Palmer was the supervisor of the
       Plaintiff.
               29.     That Plaintiff was subjected to discriminatory conduct as a result of
       his national origin.
               30.     That as a result of the discriminatory conduct and harassment and/or
       the· reporting of same, Plaintiff’s employment was wrongfully terminated.
               31.     That as a result of Defendants’ conduct, Plaintiff has suffered
       emotional distress, humiliation, embarrassment, past and future lost earnings, loss
       of retirement benefits, and loss of fringe benefits, all in excess of this court’s
       jurisdictional minimum.

(Compl. ¶¶ 20-23, 26, 28-31). Thus, Boustani has alleged that he was terminated in retaliation for

reporting Palmer’s discriminatory conduct less than two weeks after the report was made.

Boustani alleges he complained about his treatment by Palmer, that he was terminated and was

damaged by Defendants’ conduct, which presumably included conduct by Palmer.                   Giving

Boustani the benefit of the doubt as the Court must in considering a claim of fraudulent joinder,

Boustani has sufficiently stated a claim of retaliation under the KCRA.2

       The Court concludes that Boustani has at least articulated a claim against Palmer for

retaliation under the KCRA. Accordingly, Palmer was not fraudulently joined in this case because



2
 Because the Court has concluded Boustani has stated a claim against Palmer under the KCRA to
defeat Defendants’ assertion of fraudulent joinder, it is unnecessary to consider the sufficiency of
Boustani’s IIED and defamation claims.
                                                 6
he has failed to prove that Boustani could not have established a claim against him. Therefore, the

Court lacks subject matter jurisdiction over this dispute under 28 U.S.C. § 1332. See Coyne, 183

F.3d at 493 (citing Alexander, 13 F.3d at 949). The Court will grant the motion to remand.

       B.      Remaining Motions

       Palmer has moved to dismiss the allegations in the Complaint. (Def.’s Mot. Dismiss, DN

4). Boustani has moved for the Court to hold Palmer’s motion in abeyance (DN 7) and for leave

to amend the Complaint (DN 8). Because this Court lacks subject matter jurisdiction over this

case, the Court will deny these motions as moot.

                                     III.    CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED as follows:

       1.      Plaintiff’s Motion to Remand (DN 8) is GRANTED, and this case is REMANDED

to Warren Circuit Court because this Court lacks subject matter jurisdiction over this dispute under

28 U.S.C. § 1332. The Clerk shall strike this case from the active docket.

       2.      Defendant’s Motion to Dismiss (DN 4), Plaintiff’s Motion for Leave to Amend

Complaint (DN 6), and Plaintiff’s Motion for Leave to Hold in Abeyance (DN 7) are DENIED

AS MOOT.




                                                                   October 8, 2019




cc:    counsel of record
       Warren Circuit Court, Civil Action No. 19-CI-00137




                                                 7
